Citation Nr: 0328980	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for tinnitus.

The veteran presented oral testimony at a personal hearing in 
March 2003 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.  

The veteran's statements may be construed as raising a 
service connection claim for hearing loss.  This matter is 
referred to the RO for appropriate action.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The recent changes in law have amended the requirements as to 
VA's development efforts, modifying and clarifying VA's duty 
to assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001), overruled in part on other grounds, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans 327 F. 3d at 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.   

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

In statements and personal hearing testimony the veteran 
claimed, in essence, that information pertinent to his claim 
had not been adequately considered.  He specifically disputed 
the May 2002 VA examiner's statement that he reported his 
tinnitus began 2 to 3 years earlier and, in fact, in his 
February 2002 claim had stated the disorder began in Vietnam.  
He also testified at his personal hearing that a doctor at 
the VA Beaumont Outpatient Clinic told him that he had a hole 
in his eardrum.  The Board notes that in his February 2002 
claim the veteran indicated his tinnitus was the result of 
combat noise exposure during service in Vietnam.  This matter 
was not addressed by the RO; however, the available service 
records do not include awards related to combat.  

In addition, an October 1993 VA examination report shows the 
veteran had recently been awarded Social Security 
Administration (SSA) disability benefits.  These medical 
reports related to that claim are not included in the present 
record and may provide information pertinent to the veteran's 
claim  Therefore, the Board finds additional development is 
required prior to appellate review.

In cases involving veterans who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
law provides that VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra and in 
accordance with the recent decision by 
the CAFC in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, supra, 
as well as any other applicable legal 
precedent.  

3.  The RO should request that the 
veteran provide additional, specific 
information concerning his combat 
experience, to include approximate dates, 
times, locations and identities of any 
individuals involved, including their 
names, ranks and units.  

4.  Thereafter, the RO should conduct 
additional development as necessary and 
make a specific determination, based on 
the complete record, with respect to 
whether the veteran engaged in combat 
with the enemy.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations and 
should address any credibility questions 
raised by the record.

5.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

6.  The VBA AMC should request outpatient 
treatment records from the VA Houston 
Medical Center and Beaumont Clinic from 
February 2002 to the present.  

7.  The veteran should be afforded a VA 
audiology examination for an opinion as 
to whether it is at least as likely as 
not (50 percent or more likelihood) that 
a present tinnitus disability was 
incurred as a result of an established 
event in service.  The examiner should be 
informed of the RO's combat verification 
determination and of the veteran's 
claimed exposure to weapons and aircraft 
noise during active service.  Any 
additional examination or opinion that is 
deemed necessary by the audiologist 
(i.e., ENT) should be obtained.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  

8.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefits sought 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the VBA AMC. 



		
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





